IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                               October 24, 2008
                               No. 08-40150
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

GERARDO MUNIZ-QUINTANA

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-773-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Gerardo Muniz-Quintana (Muniz) pleaded guilty to having illegally
reentered the United States following a prior deportation. He was sentenced to
57 months of imprisonment and a three-year term of supervised release.
      In his sole issue on appeal, Muniz argues that the district court
erroneously denied him a reduction for acceptance of responsibility pursuant to
U.S.S.G. § 3E1.1. He contends that the district court impermissibly considered
his criminal history and his likelihood of recidivism in deciding that the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 08-40150

reduction was unwarranted. We need not decide that issue here. The district
court alternatively supported its determination with a finding that Muniz had
pleaded guilty in an attempt to get a lower sentence rather than as a result of
sincere contrition or remorse. This finding was adequate to refuse the § 3E1.1
reduction. See United States v. Nguyen, 190 F.3d 656, 658 (5th Cir. 1999). The
district court’s decision not to award the reduction pursuant to § 3E1.1 was not
without foundation and will be upheld. United States v. Juarez-Duarte, 513 F.3d
204, 211 (5th Cir.), cert. denied, 128 S. Ct. 2452 (2008).
      Even if the district court erred, “[n]ot all errors in determining a
defendant’s guideline sentence require reversal.” United States v. Bonilla, 524
F.3d 647, 656 (5th Cir. 2008). An error in applying the Guidelines is reversible
error in cases involving non-Guideline sentences only if the sentence resulted
from the error.      See id.     Moreover, in Bonilla, we concluded that a
non-Guidelines sentence does not result from the district court’s miscalculation
of the Guidelines range if the district court: (1) contemplated the correct
Guideline range in its analysis and (2) stated that it would have imposed the
same sentence even if that range applied. See id.
      The facts in this case are indistinguishable from Bonilla. Here, the
district court was aware of the correct Guidelines range with and without the
§ 3E1.1 reduction. The district court declared that it would have sentenced
Muniz to 57 months of imprisonment in any event. Under Bonilla, any assumed
error by the district court is not reversible.
      AFFIRMED.




                                         2